Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of April 21st 2021 has been considered.
Claims 1 and 7 have been amended.
Claims 1-20 are pending in the current application.
Claims 5, 14 and 15 are withdrawn from consideration.
Claims 1-4, 6-13 and 16-20 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7: The limitation “in response to” in line 7 of claims 1 and 2 is not disclosed in the original application. Although the original application discloses observing the reduction in flying insects in feed comprising a molasses-free palatant, as comparison to feed comprising a molasses-based palatant (see Specification, Examples 1-2), the original application does not disclose providing animal feed comprising molasses-free palatant in response to observing the presence of flying insects around feed comprising a molasses-based palatant. Thus, the added limitations recited in claims 1 and 7, lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.
Regarding claims 2-4, 6, 8-13 and 16-20: In view of the fact that dependent claims 2-4, 6, 8-13 and 16-20 depend on independent claims 1 or 7, and since independent claims 1 and 7 are rejected under 35 U.S.C. 112(a) for failure to comply with the written description requirement, claims 2-4, 6, 8-13 and 16-20 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement by depending on claims that fail to comply with the written description requirement under 35 USC §112(a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2009/0258124 A1) in view of NPL Greathead et al., “The effect of a formulation of natural essential oils used as an additive with a milk replacer and compound feed on the feed efficiency of calves” (from https://bsas.org.uk/wp-content/uploads/2013/06/BSASProceedings2000.pdf), NPL “IP camera surveillance of livestock” (‘Daera’) (from https://www.Daera-ni.gov.uk/articles/ip-camera-surveillance-livestock)  and NPL Yati et al., “FlyCounter: a simple software for counting large populations of small clumped objects in the laboratory” (from Biotechniques. 51(5): 347-8, Nov. 2011). As evidenced by NPL “Molasses Nutrition Facts & Calories - Self Nutrition Data” (‘SELF’) (from https://nutritiondata.self.com).

Regarding claims 1-4, 6-13 and 16-20: Miller discloses of a hydrolyzed liquid sweetener for livestock and of applying it as a coating to feed, such as calf feed at more than 2% (see Miller abstract; paragraphs 11, 42; Example 2). Miller discloses of using the hydrolyzed liquid sweetener as a substitute to traditionally used molasses (i.e., a molasses replacement) (see Miller paragraph 3, 4; Examples 1-4), which reads on claim 1: “animal feed containing a molasses-free palatant” and on claim 17: “animal feed is free of molasses”. Moreover, given the fact that molasses are known to comprise about 55% sugars (see page 1 of SELF where a serving of molasses (i.e., 337 grams) is disclosed to comprise 187 grams of sugars), which reads on claim 1: “a molasses-based palatant comprised of at least 35wt% sugar” and on claim 7: “a palatant containing at least 35 wt% sugar”. 
Miller also discloses that the hydrolyzed liquid sweetener for livestock comprises hydrolyzed whey permeate, condensed distillers soluble and has the pH of about 4.0 to 8.0 (see Miller paragraphs 10, 12-14 and 22). Since the pH range recited in claims 1, 13 and 19 overlaps with the pH range in Miller, a prima facie case of obviousness exists (see MPEP §2144.05).
Furthermore, Miller discloses of forming the hydrolyzed liquid sweetener for livestock by combining the constituents and heating them up to attain Maillard reaction products (e.g., melanoidins) (see Miller abstract; paragraphs 14-17). Miller also discloses of using the hydrolyzed liquid sweetener as a substitute to traditionally used molasses (i.e., a molasses replacement) and of comparing the palatability and feed efficiency of feed comprising the palatant as compared to feed comprising palatants Miller paragraph 3, 4; Examples 1-4), but fails to disclose comparing the feed comprising the palatant versus feed without any palatant, and of observing, using photographs, the reduction of flies from the feed comprising the palatant versus feed without the palatant; However, Greathead discloses that testing the palatability and feed efficiency of feed comprising a palatant and feed without a palatant, or other palatants, was well known and conventional (see Greathead page 68). Greathead further discloses of discovering that in addition of acting as a palatant, the palatant had a significant effect in the digestive tract (see Greathead page 68), and Daera and Yati disclose that surveilling livestock with a camera and observing flying insects using photographs (i.e., images) are well known and conventional (see Daera pages 1-5 and Yati page 1). Given that Miller discloses of using the hydrolyzed liquid sweetener for livestock in calf feed, and since calves are commonly fed in areas where flies roam and have access to the feed (e.g., the outside) (see Specification paragraph [002]), and since surveilling livestock with a camera and observing flying insects using photographs (i.e., images) are well known and conventional, and since testing the palatability of a palatant by comparing feed comprising the palatant to feed without the palatant is also well known and conventional, it is Examiner’s position that upon testing the palatability of the feed in Miller
As to providing animal feed comprising molasses-free palatant in response to observing the presence of flying insects around feed comprising a molasses-based palatant, recited in claims 1 and 7: The recitation that observing the presence of flying insects elicits a response (i.e., providing feed comprising molasses-free palatant) is a mere recitation of a thought process, or the state-of-mind of the practitioner, which does not provide any patentable differences between the claims and the prior art.  
Regarding claim 11: Miller discloses of a hydrolyzed liquid sweetener for livestock and of applying it as a coating to texturized calf starter feed (see Miller abstract; paragraphs 11, 42; Example 2).

Response to Arguments
Applicant's arguments filed on April 21st 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 7-10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because together with Miller and Greathead, Yati and Daera would not lead a skilled artisan to provide feed comprising molasses-free palatant in response to observing, using photographs, the flies around animal feed comprising molasses-based palatant, as Yati discloses precise counting large number of anesthetize flies in photographs taken in a controlled environment, and Daera discloses surveying livestock using an IP camera. Examiner respectfully disagrees.
Daera discloses surveying livestock and livestock facilities using IP cameras, which provide quality images. Accordingly, surveying livestock with images from IP cameras will lend a skilled artisan to observe the presence of flying insects, and to response to that observation. As observing and responding to the observation, is nothing more than the state-of-mind of the farmer surveying/observing livestock using images from IP cameras.
Moreover, the fact that Yati discloses precise counting large numbers of anesthetize flies in photographs taken in a controlled environment does not teach away from the claimed limitations, as Yati provides further evidence that observing insects using photographs was known and conventional at the time the application was filed. The disclosure in Yati of precise counting of insects using photographs, which is narrower and more precise than the simpler “observing the presence of flying insects” disclosed and claimed in the current application, provides evidence that mere observation of the presence of flying insects using photographs, was well known and conventional at the time the application was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792